UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
KEITH ANDERSON, )
)
_ )
Plaintiff, )
)
v. ) Case No: l7-cv-02131-RCL
)
DISTRICT OF COLUMBIA, et al., )
)
Defendant. )
)
MEMORANDUM OPINION

 

Before the Court is defendants’ motions to dismiss. ECF Nos. 17 and 25. Upon
consideration of the pleadings and the applicable law, the Court GRANTS in part`_-as to Counts
l, 2, and 5-~and declines to exercise jurisdiction over the remaining claims_Counts 3 and 4. F or
the reasons listed below, the Court DISMISSES Counts l, 2 and 5, and REMANDS the remainder
of the case to the Superior Court of the District of Columbia.

I. BACKGROUND

On February 23, 2016, the plaintiff Keith Anderson, pleaded guilty to a kidnapping charge
and entered into a sentencing agreement, Which Would reduce the charge to a misdemeanor if
certain conditions were met. ECF No. 13, Second Am. Compl. 11 26. Approximately one month
later, Mr. Anderson Was arrested and charged With burglary. Id. 11 27. On March 24, 2016, the
Superior Court of the District of Columbia ordered plaintiff to undergo a full competency
evaluation Id. 11 33. And on April 21, 2016, the court found Mr. Anderson incompetent and

committed him to St. Elizabeths Hospital to participate in inpatient competency restoration. Id. 11

35 . Mr. Anderson remained at St. Elizabeths Hospital from April 2016 to October 2016. Id. 11 51.
He pleads that he was not provided medication from April 2016 to July 18, 2016. Id. 11 43.

Mr. Anderson filed the present suit on September 14, 2017 in Superior Court of the District
of Columbia. Defendant District of Columbia removed the case on October 16, 2017 to this Court.
Mr. Anderson twice amended his complaint. In the second amended complaint, he alleges (1) that
under 42 U.S.C. § 1983 all the defendants violated his Eighth Amendment “right to timely and
adequate medical treatment” (Count 1); (2) under 42 U.S.C. 1983 that all the defendants violated
his Fifth Amendment to receive “essential care” (Count 2); (3) that all defendants were negligent
in not providing him proper care (Count 3); (4) that defendant District of Columbia was negligent
in not providing proper training and supervision to the doctors and medical professionals at St.
Elizabeths Hospital (Count 4); and (5) that under 42 U.S.C. 1983 defendant District of Columbia
violated his Fifth and Eighth Amendment rights by failing to properly train and supervise medical
personnel at St. Elizabeths (Count 5).

II. LEGAL sTANDARD

To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), “a
complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on_ its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). When considering a motion to dismiss under Rule 12(b)(6),
“the court must assume ‘all the allegations in the complaint are true (even if doubtful in fact),’ and
the court must give the plaintiff the benefit of all reasonable inferences derived from the facts
alleged.”’ Aktieselskabet AF 21. Nov. 2001 v. Fame Jeans Inc., 525 F.3d 8, 17 (D.C. Cir. 2008)
(internal citations omitted).

A claim is facially plausible when “the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

2
556 U.S. at 678 (citing Twombly, 550 U.S. at 556). While the factual allegations in the complaint
need not be “detailed,” the Federal Rules require more than “an unadomed, the-defendant-
unlawfully-harmed-rne accusation.” Id. (citing Twombly, 550 U.S. at 555). The facts alleged in
the complaint “must be enough to raise a right to relief above the speculative level.” Twombly,
550 U.S. at 555.
III. ANALYSIS

A. Constitutional Claims Under 42 U.S.C. 1983-Counts 1, 2, and 5

Mr. Anderson alleges that under 42 U.S.C. 1983 the defendants failed to properly medicate
him in violation of his FiHh and Eighth Amendment rights (Counts 1 and 2). Mr. Anderson further
alleges that under 42 U.S.C. 1983 defendant District of Columbia violated his Fifth and Eighth
Amendment rights by failing to properly train and' supervise medical personnel at St. Elizabeths
(Count 5).

1. Defendants ’ Motion to Dismiss Counts 1 and 2

Defendants District of Columbia (the District), Mayor Muriel Bowser, Director of the
District of Columbia Departrnent of Behavioral Health Director Tanya Royster, and Chief
Executive Officer of Saint Elizabeths Hospital Mark J. Chastang, in their official capacities

(Official Capacity Defendants), moved to dismiss Counts 1 and 2. ECF No. 17.l Defendant

 

l The constitutional claims as against the Official Capacity Defendants are dismissed as

duplicative of the claims against the District of Columbia. The D.C. Circuit has recognized that
“[a] section 1983 suit for damages against municipal ochials in their official capacities is
equivalent to a suit against the municipality itself.” Atchinson v. Dist. of Columbia, 73 F.3d 418,
424 (D.C. Cir. 1996).

The District of Columbia and the Official Capacity Defendants also moved to dismiss the
negligence claims. The Court will address those claims later in the Memorandum Opinion.

Benjamin Adewale_a psychiatrist at St. Elizabeths_separately moved to dismiss those counts.
ECF No. 25.2

“In considering whether a plaintiff has stated a claim for municipal liability [under Section
1983], the district court must conduct a two-step inquiry. First, the court must determine whether
the complaint states a claim for a predicate constitutional violation. Second, if so, then the court
must determine whether the complaint states a claim that a custom or policy of the municipality
caused the violation.” Baker v. District of Columbia, 326 F.3d 1302, 1306 (D.C. Cir; 2003)
(internal citations omitted). The D.C. Circuit clarified in Baker that “all that is being established
at [the first step of the inquiry] is that there is some constitutional harm suffered by the plaintiff,
not whether the municipality is liable for that harm.” Id.

Mr. Anderson has failed to state a claim for a predicate constitutional violation. In order
to establish a Fifth or Eighth Amendment violation for failure to provide adequate medical
treatment, the plaintiff must prove that: (1) his medical need is serious; and (2) that defendant
officials acted with a “deliberate indifference to [his] serious medical needs.” Estelle v. Gamble,
429 U.S. 97, 104 (1976); Young v. District of Columbia, 107 F. Supp. 3d 69, 77 (D.D.C. 2015)
(“[Courts] generally analyze Fifth Amendment claims brought by pretrial detainees under the same
standards governing Eighth Amendment claims brought by prison inmates.”) (internal quotations
and citations omitted). A complaint that alleges negligence in diagnosing or treating the plaintiff
does not suffice to state a constitutional claim for inadequate medical treatment. Estelle, 429 U.S.

at 106. Rather, the plaintiff must establish that “officials had subjective knowledge of the serious

 

2 He also moved to dismiss the negligence claim brought against him. The Court will

address the claim later in this Memorandum Opinion.

4

medical need and recklessly disregarded the excessive risk to [his] health or safety from that risk.”
Baker, 326 F.3d at 1306.

Here, the plaintiff fails to allege sufficient facts to demonstrate that any of the defendants
acted with deliberate indifference to his medical needs. Nothing in the second amended complaint
indicates that Dr. Adewale, or any official at St. Elizabeths, knew of a serious medical need for
the medication and recklessly failed to provide the plaintiff With the medication despite knowing
that risk. The second amended complaint indicates that Dr. Adewale stated that he did not
prescribe psychotropic medications because he believed Mr. Anderson “would not respond to
psychotropic medications.” ECF No. 13, 11 47. Without additional facts indicating otherwise, Dr.
Adewale’s perspective on the best treatment plan does not rise to deliberate indifference Westlake
v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976) (“Where a prisoner has received some medical '
attention and the dispute is over the adequacy of the treatment, federal courts are generally
reluctant to second guess medical judgments and to constitutionalize claims which sound in state
tort law.”).

The plaintiff submits that defendants “were well aware that depriving Mr. Anderson would
lead to the serious harm to Mr. Anderson.” ECF No. 21 at 6. However, the plaintiff points to no
facts in the second amended complaint supporting that conclusory statement Paragraph 59, which
the plaintiff cites in his opposition brief, merely provides that defendants were aware that the
plaintiff suffered mental illness and had previously been prescribed medications treating his
illness. Those facts do not establish that defendants therefore knew that failing to provide the
medication would lead to serious harm. As noted above, Dr. Adewale stated that he made the
affirmative decision to not prescribe medication because he believed it would not be effective. His

decision was based on a belief that a treatment plan without medication was optimal. ln other

words, he did not believe that his decision would lead to serious harm. Whether Dr. Adewale
made the right medical decision is beyond the scope of the constitutional claims. Estelle, 429 U.S.
at 106. Since defendants have failed to allege facts indicating subjective knowledge that failing to
prescribe medication would lead to serious harm, the Court finds that the plaintiff has not stated a
claim for a violation of his Fifth and Eighth Amendment rights.

Moreover, the Court agrees with the defendants that the Eighth Amendment is inapplicable
to this case. The Eighth Amendment does not apply until after “a formal adjudication of guilt in
accordance with due process of law.” Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977). Eighth
Amendment “protections do not attach until after conviction and sentence.” Graham v. Connor,
490 U.S. 386, 392 n.6 (1989). Here, the plaintiff was detained at St. Elizabeths for competency
restoration while awaiting sentencing on a 2015 charge and prior to trial on a 2016 charge. The
plaintiff argues that the Eighth Amendment is applicable because “he plead guilty to criminal
charges and entered into a sentencing agreement prior to his admission to Saint Elizabeths." ECF
No. 21 at 7. That argument is of no moment. Mr. Anderson never completed the conditions of his
sentencing agreement and when he was admitted to St. Elizabeths he had still not been formally
sentenced on the 2015 charge. ECF No. 13, 1111 27, 33. Accordingly, Eighth Amendment
protections had not yet attached.

2. Defendant District of Columbia ’s Motion to Dismiss Count 5

The District of Columbia moves to dismiss Count 5, in which the plaintiff alleges that
District of Columbia violated his Fifth and Eighth Amendment rights by failing to properly train
and supervise medical personnel at St. Elizabeths. To state a failure to train or supervise claim a
“municipality's failure to train [or supervise] its employees in a relevant respect must amount to

‘deliberate indifference to the rights of persons with whom the [untrained employees] come into

contact.”’ Connick v. Thompson, 563 U.S. 51, 61 (2011) (quoting Cily ofCanton, Ohio v. Harris,
489 U.S. 378, 388 (1989)). Only at that point can "such a shortcoming be properly thought of as
a ‘policy or custom’ that is actionable under § 1983.” Id. (internal citation omitted). District policy
makers are deemed deliberately indifferent when they are on “actual or constructive notice that a
particular omission in their training program causes city employees to violate citizens'
constitutional rights” and they “choose to retain that program.” Id. A municipality can be liable
for failure to supervise where it was “deliberately indifferent to an obvious need for greater
supervision.” Kenley v. District of Columbia, 83 F. Supp. 3d 20, 34 (D.D.C. 2015); see also
Colbert v. District ofColumbia, 5 F. Supp. 3d 44, 60 (D.D.C. 2013).

Mr. Anderson falls short in meeting this standard. The second amended complaint contains
no facts indicating an omission in the District’s training plan, let alone District personnel actually
or constructively knowing about an omission and failing to take action. Mr. Anderson argues that
he was deprived of medication on a continuing basis and that therefore supervisors at St. Elizabeths
should have been aware. However, that alone is insufficient to support a claim for failure to train
or supervise. The mere fact that a doctor made a medical decision to not prescribe medication
does not suggest that the District of Columbia officials had actual or constructive notice that
constitutional rights would be violated.

Even if Mr. Anderson established a policy or custom, he has failed to Show that the policy
or custom caused his injury. City of Canton, 489 U.S. at 388-89. “A municipality can be liable
under § 1983 only where its policies are the moving force [behind] the constitutional violation.”
Ia'. at 389. Plaintiff suggests that the lack of a procedure to report Dr. Adewale’s decision to not
medicate “constitutes a fact demonstrating that a District custom or policy was a substantial factor

leading to his alleged injury.” ECF No. 21 at 9. But that argument is without merit. Mr. Anderson

presents no facts indicating that employees at the hospital, or others aware of the situation, were
unable to report on what was going on. The lack of a formal procedure cannot be considered a
“substantial factor” in bringing about the harm. Parker v. District of Columbia, 850 F.2d 708, 714
(D.C. Cir. 1988). Thus, the plaintiff has not alleged facts to support a claim that a District of
Columbia policy or custom caused the alleged constitutional violation and injury.3

B. Negligence Claims--Counts 3 and 4

Mr. Anderson asserts a negligence claim against all defendants (Count 3) and a negligent
training and supervision claim against the District of Columbia (Count 4). Diversity of citizenship
does not exist between the plaintiff and the defendants_the second amended complaint indicates
that all parties are citizens of the District of Columbia. The parties’ presence in federal court,
therefore, rests on supplemental jurisdiction, which permits a federal court to extend its jurisdiction
to claims properly appended to a claim falling within its original jurisdiction See 28 U.S.C. §
1367(a). In the present case, the claims falling within this Court’s original jurisdiction were the
Section 1983 claims discussed above. Those claims have now been dismissed Thus, with the
explicit permission of Congress, this Court declines to hear the remaining state law claims. See
28 U.S.C. § 1367(0).

By statute, this Court “may decline to exercise supplemental jurisdiction over a claim if
the district court has dismissed all claims over which it has original jurisdiction.” Id. “[I]n the
usual case in which all federal-law claims are dismissed before trial, the balance of factors to be
considered under the [supplemental] jurisdiction doctrine-judicial economy, convenience,

fairness, and comity_will point toward declining to exercise jurisdiction over the remaining state-

 

3 The Court notes that this provides another independent reason to dismiss Counts l and 2 as to defendant

District of Columbia. See supra, pg.3-4 (setting out the standing for municipal liability under Section 1983, including
that the policy or custom caused the constitutional violation).

8

law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7 (1988). At this early stage
of proceedings before discovery has commenced, the Court finds that these factors do in fact weigh
in favor of declining jurisdiction and allowing these issues of purely D.C. law to be determined by
the body that knows them best-the D.C. courts. The Court declines to exercise jurisdiction over
the remaining two claims in Mr. Anderson’s complaint and remands the remainder of the case to
the Superior Court of the District of Columbia.
III. Conclusion

For the reasons stated herein, the Court GRANTS defendants’ motions to dismiss as to
Counts l, 2, and 5. The Court further declines to exercise jurisdiction over the claims in Counts 3
and 4 pursuant 'to 28 U.S.C. § 1367(c) and REMANDS the case to the Superior Court of the
District of Columbia. A separate Or'der accompanies this Memorandum Opinion.

lt is SO ORDERED.

Date: JulyL, 2018 §g,¢ Cf. zim Z¢E
oyce C. amberth

United States District Judge